The opinion of the court was deliyered by
Smith, J.
The moment a man dies, leaving debts, every one of his creditors has a lien on his estate. Such debts have their various grades, fixed by the death of the debtor, and all specialty debts come in, and are to be paid equally. The law requires a mortgage to be recorded in 'six months, and no estate will pass by it, unless recorded within that period. It is true the act of assembly was made for the protection of mortgagees; but like others, they may lose, their lien and their protection by neglect. “Liens,” said the present chief justice, in delivering the opinion of this court, in Kauffelt v. Bower, 7 Serg. & Rawle, 64, “are permitted; but those who have them, are laid under severe limitations and restrictions. Thus, by act of assembly a judgment continues a lien for but five years, unless within that period, it be revived by scire facias; and by the acts of 1715, and 1775, no mortgage could affect the land, unless it were recorded within six months from the date. This has, however, been altered in some respects by an act of the last session.” The owner of this mortgage having neglected the requisition of the law in regard to the recording of it, it is only to be considered as a specialty. In fact, to give to it now, the validity of a regular mortgage, would repeal the acts of the 28th of May, 1815, and of the 28th of March, 1820, and the 14th section of the act of 1794, and the tendency of the decision would be to 'defeat all the valuable purposes of those enactments. Nothing favourable to the claim of the executors of John Adams, can be drawn from' any of the decisions made in England, or other countries, where the laws do not require mortgages to be recorded, for our recording acts, by their very terms, have put those decisions all out of the question,
Decree affirmed.